Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2020 has been received, considered and is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 recites "scouting objection."  It is unknown what this means.  It is likely that this is a typo and applicant is referring to the scouting objective of claim 9.  Correct claim 10 to recite the scouting objective" if this is what applicant means.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (US. 20200249032 A1, herein after Lee).

Regarding claim 1, Lee discloses a method of generating scouting objectives in order to update map information used to control a fleet of vehicles ([0004] ln. 4-6 (mobile mapping system (MMS) vehicle equipped with a high definition sensor (RTK GPS, INS, LIDAR, etc.))) in an autonomous driving mode ([0005], ln. 1-4 (a vehicle to which the autonomous driving technology is applied obtains information on the road currently being driven and the periphery of the road from a high definition map)), the method comprising:
receiving, by one or more processors of a scouting system, a notification from a vehicle of the fleet identifying a feature and a location of the feature (Lee recites a notification as data received (Fig. 2B – Photographing Device 110, Local Landmark Map Generation Unit 130; [0005], ln. 1-4 (a vehicle to which the autonomous driving technology is applied obtains information on the road currently being driven and the periphery of the road from a high definition map)).  Lee teaches information obtained as data received.  Similarly, one of ordinary skill would understand receipt of a notification as data received.  Lee recites the concept of obtaining information as being synonymous with receiving a notification.  Additionally, Lee recites one out of a plurality of mapping vehicles.  One of ordinary skill in the art would recognize one of a multitude of vehicles as a fleet ([0023], ln. 6-11 (in the high definition map updating apparatus 100 according to another embodiment, the photographing device 110, the coordinate system transformation unit 120, and the local landmark map generation unit 130 are all integrally formed and equipped on a plurality of vehicles 20…and the updating unit 140… may also use information transmitted from the high definition map updating apparatus 100 of each vehicle 20 to perform the update of the high definition map));  Furthermore, Lee teaches a landmark and/or the attributes of the landmark as representing a feature and the feature points extracted from the actual image captured as representing a location of the feature ([0066], ln. 1-7 (the local landmark map generation unit 130 may identify an attribute of each landmark…specifically, the local landmark map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified)). Therefore, Lee discloses receiving a notification from a vehicle of the fleet identifying a feature and a location of the feature). 
	identifying, by the one or more processors, a first bound for a scouting area based on the location of the feature ((Fig. 4 – Actual Image 200, Point 210, High Definition Map 300, Point 310; Fig. 5 – Line 410, Point 411, Shape 412; Fig. 6 – Actual Image 500, Line 510, Line 520, Sign 530, High Definition Map 600, Line 610, Line 620, Sign 630; [0038], ln. 8-11 (it can be seen that the corresponding relationship between the points 210 and 220 of the upper actual image 200 and the points 310 and 320 of the lower high definition map 300 in Fig. 4 can be established)).  Examiner interprets the terms “first bound” and “feature” to be very broad.  Lee teaches multiple examples of identifying a first bound based on the location of a feature.  In Figure 4, Lee teaches the first bound as being point 210 within an actual image 200 of a target area.  In Figure 5, Lee teaches the first bound for the scouting area as the target area captured within shape 412 based on the feature, which Lee represents as point 411 along line 410.  Additionally, in Figure 6, Lee teaches a first bound represented by line 510 within an actual image 500 capturing the location of a physical landmark such as a road sign 530 along as the vehicle travels along line 510 within the periphery of the high definition map updating apparatus 100 as the vehicle travels along line 510 ([0044], ln. 5-9 (the two lines 510 and 520 of the actual image 500 may correspond to the two lines 610 and 620 of the high definition map 600,…sign 530 of the actual image 500 may correspond to the sign 630 of the high definition map)).  Furthermore, Lee teaches a first bound as being a first position L1 corresponding to the location of the landmark which is represented as pixel X1 within a first image I1 ([0054], ln. 1-7 (the photographing device 110 may acquire a first image I1 by capturing a landmark at first position L1…the local landmark map generation unit 130 may obtain a vector V1 passing through a pixel X1 corresponding to the landmark in the first image I1 from the first position L1…)));
	identifying, by the one or more processors, a second bound for the scouting area based on a lane closest to the feature ((Fig. 4 – Actual Image 200, Point 220, High Definition Map 300, Point 320; Fig. 5 – Line 420, Point 421, Shape 422; [0038], ln. 8-11 (it can be seen that the corresponding relationship between the points 210 and 220 of the upper actual image 200 and the points 310 and 320 of the lower high definition map 300 in Fig. 4 can be established)).  Examiner interprets the terms “second bound” and “feature” to be very broad.  Lee teaches multiple examples of identifying a second bound based on the location of a feature.  Lee teaches a second bound as being point 220 within an actual image 200 of a target area.  In Figure 5, Lee teaches the second bound for the scouting area to be the target area captured within shape 422 based on the feature, which Lee represents as point 421 along line 420.  Additionally, in Figure 6, Lee teaches a second bound represented by line 520 within an actual image 500 capturing the location of a physical landmark such as a road sign 530 within the periphery of the high definition map updating apparatus 100 as the vehicle travels along line 520  ([0044], ln. 5-9 (the two lines 510 and 520 of the actual image 500 may correspond to the two lines 610 and 620 of the high definition map 600,…sign 530 of the actual image 500 may correspond to the sign 630 of the high definition map)).  Furthermore, Lee teaches a second bound as being a second position L2 of the landmark in a second image I2 that corresponds to the location of the landmark which is represented as pixel X2 within a second image I2 ([0054], ln. 1-7 (the photographing device 110 may acquire…a second image I2 by capturing the landmark at a second position L2….the local landmark map generation unit 130 may obtain…a vector V2 passing through a pixel X2 corresponding to the landmark in the second image I2 from the second position L2))); and
generating, by the one or more processors, a scouting objective for the feature based on the first bound and the second bound ((Fig. 2A and 2B – Photographing Device 110, Local Landmark Map Generation Unit 130; Fig. 4 – Actual Image 200, Point 210, Point 220, High Definition Map 300, Point 310, Point 320; Fig. 5 – Line 410, Point 411, Shape 412, Line 420, Point 421, Shape 422; Fig. 8A – Point P; [0053], ln. 1-8 (the local landmark map generation unit 130 according to an embodiment of the present invention may use a triangulation method for estimating a position of the landmark…the local landmark map generation unit 130 identifies the same landmark in at least two images captured at different positions and applies the triangulation method to the identified result to estimate a three-dimensional position of the landmark on the local landmark map); [0054], ln. 1-12 (the photographing device 110 may acquire a first image I1 by capturing a landmark at a first position L1 and acquire a second image I2 by capturing the landmark at a second position L2…the local landmark map generation unit 130 may obtain a vector V1 passing through a pixel X1 corresponding to the landmark in the first image I.sub.1 from the first position L.sub.1 and obtain a vector V2 passing through a pixel X2 corresponding to the landmark in the second image I2 from the second position L2…the local landmark map generation unit 130 may estimate the point where the vectors V1 and V2 intersect as a landmark position P in the three-dimensional space)).  Examiner interprets the term “scouting objective” and “bound” very broadly.  In Figure 4, Lee teaches identifying the target area between points 210 and 220 in actual image 200 and the area between points 310 and 320 in the high definition map 300 as the area between the first bound and second bound to be scouted.  Additionally, in Figure 5, Lee teaches identifying the target area between first point 411 on line 410 and second point 421 on line 420 based on the visual periphery of the high definition map updating apparatus provided by shape 412 and 422 respectively, which correlates to identifying the area between the first and second bound to be scouted.  In another aspect, depicted in Figure 8A, Lee teaches Position P as the new scouting objective for the feature that is generated based on the location of the landmark at the first position L1 in image I1 and the second position L2 in image I2 (Fig. 8A – Point P).  In Figure 8A, Lee teaches position P as the new scouting objective for the feature that is generated based on the location of the landmark at the first position L1 in image I1 and the second position L2 in image I2).

Regarding claim 2, Lee discloses the method of claim 1, wherein the notification identifies the features as missing from a local version of map information used to control the vehicle in the autonomous driving mode (Fig. 2A and 2B – Local Landmark Map Generation Unit 130, Updating Unit 140; Fig. 9 – Deleted Landmark Candidates 832; [0069] (the updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130…the updating unit 140 may update the high definition map by using the received information…such an update may be that a new landmark is added to the high definition map and a deleted landmark is removed from the high definition map)).  Lee teaches the updating unit 140 as receiving a notification identifying a change in position of the feature, in this aspect, deleted landmark candidates.  Additionally, Lee recites missing features in Figure 9 as deleted landmark candidates 832.

Regarding claim 3, Lee discloses the method of claim 1, wherein the notification identifies the feature as moved (Fig. 2A & B – Local Landmark Map Generation Unit 130, Updating Unit 140; Fig. 9 – New Landmark Candidates 831, Deleted Landmark Candidates 832; [0069] (the updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130…the updating unit 140 may update the high definition map by using the received information…such an update may be that a new landmark is added to the high definition map and a deleted landmark is removed from the high definition map)).  Lee teaches the updating unit 140 as receiving a notification identifying the change in position of the feature.  Additionally, Lee recites moved features in Figure 9 as new landmark candidates 831 and deleted landmark candidates 832.

Regarding claim 4, Lee discloses the method of claim 1, wherein the notification identifies the feature as a new feature that does not appear in the map information (Fig. 2A & B – Local Landmark Map Generation Unit 130, Updating Unit 140; Fig. 9 – New Landmark Candidates 831; [0069] (the updating unit 140 may receive information about a landmark position, and a covariance and attribute thereof from the local landmark map generation unit 130…the updating unit 140 may update the high definition map by using the received information…such an update may be that a new landmark is added to the high definition map and a deleted landmark is removed from the high definition map)).  Lee teaches the updating unit 140 as receiving a notification identifying the change in position of the feature.  Additionally, in Figure 9, Lee recites new feature(s) as new landmark candidates 831.  Lee recites the various objects and the attributes of said various objects within the driving environment as “landmarks.”  Likewise, applicant teaches the various objects and the attributes of said various objects within the driving environment as “features.”  In the context of Lee and applicant of the present application, one of ordinary skill in the art would understand the term “landmark” to be synonymous with the term “feature,” in that both represent nothing more than an object.  Likewise, based on Lee’s teaching, one of ordinary skill would recognize the addition of a landmark as the addition of a feature.  In Figure 9, Lee teaches a landmark as a feature that can be added or deleted.  Therefore, one of ordinary skill in the art would understand the landmark map generation unit 130 of Lee as teaching the notification identifying a feature as a new feature.

Regarding claim 5, Lee discloses the method of claim 1, wherein the notification identifies a second location (Fig. 4 – Actual Image 200, Point 220, High Definition Map 300, Point 320; Fig. 5 – Line 420, Point 421, Shape 422) corresponding to an extent to which the vehicle was able to observe the feature (periphery of vehicle in Fig. 2A; Fig. 5 – Shape 412), and wherein the first bound is identified further based on the second location (Fig. 4 – Actual Image 200, Point 220, High Definition Map 300, Point 320; Fig. 5 – Line 410, Point 411, Shape 412, Line 420, Point 421, Shape 422).  In Figure 4, Lee teaches a first location point 210 and a second location at point 310 within actual image 200. The actual image, taken by the photographing device 110 at the first target area, is then compared to a second set of points already existing in the high definition map 300 at the first and second locations.  An updated map is then created to depict an updated trajectory, with a new bound to be searched.  The range of the new bound to be searched can additionally be found in Figure 5.  Furthermore, in Figure 5, Lee teaches a first location at point 411 along line 410 and a second location at point 421 along line 420.  A covariance calculation creates shapes 412, and 422 around points 411 and 421 respectively, which effectively is a new bound to be created/identified by the covariance calculation which is based on the first and second locations within the image.  Lines 410 and 420 in Figure 5 correspond to the first set of points 210 and second set of points 220 in Figure 4, respectively ([0040]).  Moreover, Lee teaches the identification of a new first bound as the area to be searched based on covariance calculations by overlapping the actual map and the high definition map based on the first and second locations of a feature.  The new first and second bounds would effectively be the shapes surrounding the two unlabeled points immediately to the left of points 411 and 421 on lines 410 and lines 420 of Figure 5, respectively.  The first and second bounds are therefore identified further based on the new area identified via the updated map given from the first and second locations.

Regarding claim 6, Lee discloses the method of claim 1, wherein the first bound is identified further based on a perceptive range of the vehicle (Fig. 2A – Photographing Device 110; Fig. 5 – Line 410, Point 411, Shape 412; [0026], ln. 1-3 (the photographing device 110 may capture a target area corresponding to at least a part of the actual area expressed by the high definition map); [0026], ln. 5-8 (it can be seen that the actual image may be obtained by capturing the road 10 and the periphery area)).  In Figure 2A, Lee teaches the perceptive range of the vehicle as the target area within the periphery of a high definition map updating apparatus 100, which is captured by the photographing device 110 within the apparatus.  Additionally, in Figures 4 and 5, Lee teaches a first bound identified further based on a perceptive range whereby the first bound is point 411 along line 410 and the perceptive range that further identifies the first bound is the target within shape 412, which represents the periphery of the high definition map updating apparatus 100.

Regarding claim 8, Lee discloses the method of claim 1, wherein the second bound is identified further based on a location where the lane meets a next intersection (Fig. 4 – Actual Image 200, Point 220, High Definition Map 300, Point 310; Fig. 5 – Line 420, Point 421, Shape 422; [0038], ln. 8-11 (it can be seen that the corresponding relationship between the points 210 and 220 of the upper actual image 200 and the points 310 and 320 of the lower high definition map 300 in Fig. 4 can be established)).  In Figure 4, Lee teaches a second bound as being a point within an actual image 200 capturing a target area.  In Figure 5, Lee teaches the second bound for the scouting area to be the target area captured within shape 422 based on the feature which is represented by point 421 along line 420.  Examiner interprets the term intersection vaguely to represent generally, a location, or point within a given area.  In Figure 4, Lee teaches an intersection to be a point along a line, represented by a coordinate within a lane in actual image 200.  Additionally, in Figure 5, Lee teaches lanes to be represented by lines 410 and 420, which correlate to lines 510 and 510 of actual image 500, and lines 610 and 620 of high definition map 600, respectively.  Furthermore, in Figure 5, Lee teaches an intersection to be the next point on a line (e.g. point 411 along line 410), whereabout a new area to be searched is created, a second bound.  As the lane for which the vehicle is traveling meets the next intersection, the vehicle travels into that second bound, which then is identified further based on high definition map updating apparatus 100.  Lee therefore teaches a second bound identified further based on a location where the lane meets a next intersection.

Regarding claim 9, Lee discloses the method of claim 1, wherein generating the scouting objective includes identifying an area between the first bound and the second bound to be scouted (Fig. 4 – Actual Image 200, Point 210, Point 220, High Definition Map 300, Point 310, Point 320; Fig. 5 – Line 410, Point 411, Shape 412, Line 420, Point 421, Shape 422).  Examiner interprets the terms “scouting objective” and “bound” is very broadly.  In Figure 4, Lee teaches identifying the target area between points 210 and 220 in actual image 200 and the area between points 310 and 320 in the high definition map 300 as the area between the first bound and second bound to be scouted.  Additionally, in Figure 5, Lee teaches identifying the target area between first point 411 on line 410 and second point 421 on line 420 based on the visual periphery of the high definition map updating apparatus provided by shape 412 and 422 respectively, which correlates to identifying the area between the first and second bound to be scouted.  In another aspect, depicted in Figure 8A, Lee teaches Position P as the new scouting objective for the feature that is generated based on the location of the landmark at the first position L1 in image I1 and the second position L2 in image I2 (Fig. 8A – Point P; [0053], ln. 1-8 (the local landmark map generation unit 130 according to an embodiment of the present invention may use a triangulation method for estimating a position of the landmark…the local landmark map generation unit 130 identifies the same landmark in at least two images captured at different positions and applies the triangulation method to the identified result to estimate a three-dimensional position of the landmark on the local landmark map); [0054], ln. 1-12 (the photographing device 110 may acquire a first image I1 by capturing a landmark at a first position L1 and acquire a second image I2 by capturing the landmark at a second position L2…the local landmark map generation unit 130 may obtain a vector V1 passing through a pixel X1 corresponding to the landmark in the first image I.sub.1 from the first position L.sub.1 and obtain a vector V2 passing through a pixel X2 corresponding to the landmark in the second image I2 from the second position L2…the local landmark map generation unit 130 may estimate the point where the vectors V1 and V2 intersect as a landmark position P in the three-dimensional space)).  In Figure 8A, Lee teaches Position P as the new scouting objective for the feature that is generated based on the location of the landmark at the first position L1 in image I1 and the second position L2 in image I2.

Regarding claim 10, Lee discloses the method of claim 9, wherein generating the scouting objective further includes determining an observation location for the scouting objection which defines from where the area is to be scouted (Fig. 2A and 2B – High Definition Map Updating Apparatus 100 of each Vehicle 20, Photographing Device 110, Coordinate System Transformation Unit, Local Landmark Map Generation Unit 130, Updating Unit 140).  Examiner interprets “observation location” very broadly.  In Figure 2A and 2B, Lee discloses the determined observation location for the area to be scouted to be located within the high definition map updating apparatus 100 on top of each vehicle 20 that is part of the map updates.

Regarding claim 17, Lee discloses the method of claim 1, further comprising, using the scouting objective to generate additional scouting objectives (Fig. 2A and 2B – High Definition Map Updating Apparatus 100, Photographing Device 110, Coordinate System Transformation Unit 120, Local Landmark Map Generation Unit 130, Updating Unit 140; Fig. 3 – Step S140 (Generating a Local Landmark Map of the Target Area); Fig. 4 – Actual Image 200, High Definition Map 300; Fig. 5 – Line 410, Point 411, Shape 412; [0038], ln. 1-7 (the present invention has been developed to convert the coordinates of points on a lane of the three-dimensional high definition map to the coordinates of the two-dimensional actual image reference using the transformation matrix described through Equation 1, and then to find the corresponding relationship between the points converted in the coordinates and the points in the actual image); [0049], ln. 6-12 (the local landmark map generation unit 130 may generate a three-dimensional local landmark map of the target area from the information included in the actual image (step S140), and the updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map (S150)) based on a type of the feature of the notification (Fig. 2A and 2B – Photographing Device 110, Map Generation Unit 130; [0066], ln. 1-10 (the local landmark map generation unit 130 may identify an attribute of each landmark…specifically, the local landmark map generation unit 130 extracts feature points in the actual image captured by the photographing device 110 to identify the attribute of the landmark and match the attribute with the three-dimensional position of the landmark whose attribute has been identified…in order to identify the attribute of the landmark, the local landmark map generation unit 130 may use a machine learning method such as deep learning)).  Examiner interprets the terms “feature” and “notification” very broadly.  In Figure 4, Lee teaches converting the coordinates of points on a lane of a three-dimensional high definition map 300 to the coordinates of a two-dimensional actual image 200 using a transformation matrix.  The transformation matrix is then updated to project a new three-dimensional high definition map, which includes changes or updates to the map, such as new or moved landmarks, or the identification of or changes in attributes of said landmarks.  Therefore, Lee teaches using the scouting objective of the method of claim 1 to generate additional scouting objectives.

Regarding claim 18, Lee discloses the method of claim 1, further comprising, providing the scouting objective to one or more vehicles of the fleet in order to enable the one or more vehicles to capture data at the area ([0083] The combinations of the respective sequences of a flow diagram attached herein may be executed by the processor of a general purpose computer, a special purpose computer, or other programmable data processing apparatus, the instructions, executed by the processor of the computer or other programmable data processing apparatus, create means for performing functions described in the respective sequences of the sequence diagram…the computer program instructions…may be stored in a.. programmable data processing apparatus, and the instructions…to perform the functions described in the respective sequences of the sequence diagram…the computer program instructions may be loaded in a computer or other programmable data processing apparatus, and therefore, the instructions…create processes executed by a computer to operate a computer or other programmable data processing apparatus, may provide operations for executing functions described in the respective sequences of the flow diagram).  Lee recites the computer program instructions to be executed by the programmable data processing apparatus mounted to each mapping vehicle 20 for capturing the data at the vehicle’s location. 

Regarding claim 19, Lee discloses the method of claim 18, further comprising:
using the captured data to update the map information ((Fig. 4 – Actual Image 200, High Definition Map 300; Fig. 5 – Line 410, Point 411, Shape 412; [0049], ln. (the coordinate system transformation unit 120 may determine the position and the orientation of the photographing device 110 based on the value of the transformation matrix (S130)…then, the local landmark map generation unit 130 may generate a three-dimensional local landmark map of the target area from the information included in the actual image (S140), and the updating unit 140 may update the high definition map through comparison between the local landmark map and the portion corresponding to the target area in the high definition map (S150)).  Lee teaches updating the map information by first capturing an actual image 200 of a target area.  The actual image 200 of a target area is then compared to a current high definition map 300 of the same target area for which the actual image 200 captured.  Together, actual image 200 and high definition map 300 undergo a transformation matrix taught in Fig. 8A and 8B.  From the resulting values generated by the transformation matrix, the coordinate system transformation unit 120 may then determine the orientation of the photographing device 110 at its new location for a new image.  Additionally, Lee teaches a local landmark map generation unit 130 subsequently generating a three-dimensional local landmark map of the target area from the new information gathered from the most recent image, and updating the high definition map via updating unit 140, wherein the newly updated high definition map shows the changed position of objects from the actual photo originally captured onto the new updated version of the high definition map); and 
providing the updated map information to the vehicles of the fleet (Fig. 2B – High Definition Map Updating Apparatus 100, Photographing Device 110, Coordinate System Transformation Unit 120, Local Landmark Map Generation Unit 130; [0023] (high definition map updating apparatus 100, photographing device 110, coordinate system transformation unit 120, and the local landmark map generation unit 130 are integrally formed and equipped on a plurality of vehicles 20…and the updating unit 140 implemented in a high definition map updating apparatus 100 of each vehicle 20 to perform the update of the high definition map)).  Lee recites using the captured data via updating unit 140 to update the map information to the high definition map updating apparatus 100 for each vehicle in the fleet so as to provide each vehicle with the most up-to-date map to avoid issue and inefficiency. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-8, 11-12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Tatsubori et al. (US. 20200249689, herein after Tatsubori).

Regarding claim 7, Lee teaches the method of claim 1.  However, Lee does not teach wherein the second bound is identified further based on what vehicles are able to enter or exit a roadway to which the lane belongs.

Tatsubori, in the same field of endeavor, teaches wherein the second bound is identified further based on what vehicles are able to enter or exit a roadway to which the lane belongs (Fig. 2 – Driving scenario 200; Fig. 3 – Two-Lane Road 80, Plurality of Vehicles 110, Vehicle 111, Guidance Indicators 120, Stoplight/Traffic Control Device 130, Wall 140, Entrance 150, Driving Scenario 300; [0044], ln. 1-7 (Fig. 3 illustrates a driving scenario 300, where a plurality of vehicles 110 are shown driving on two two-lane roads 80, where there is a stoplight 130 and an entry 150 into a parking lot…a vehicle 111 can make decisions regarding making a left or right turn at the wall 140 having the guidance indicators 120, or at the entrance 150 to the parking lot); [0045], ln. 1-4 (Fig. 4 is a perspective view showing  a plurality of guidance indicators on the road surface of a single lane road having the road-related feature of an on-ramp).  In Fig. 2, Tatsubori teaches identifying further, an ingress/egress location via entrance 150 to a parking lot based on a location where the vehicle 111 traveling on the present lane of the two-lane road 80 can either enter or exit the roadway.  Additionally, Tatsubori recites the present lane of the two-lane road 80 for which vehicle 111 is traveling to be the closest lane to the feature, the feature being the entrance 150 to the parking lot.  Tatsubori further teaches roadway 91 to be the road for which the lane that vehicle 111 travels on belongs.  Tatsubori discloses a second bound identified further based on what vehicles are able to enter and exit a roadway to which the lane belongs.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Lee to incorporate a location of ingress/egress for vehicles to enter and exit the roadway to which the lane closest to the ingress/egress location belongs, as taught by Tatsubori.  One is motivated to incorporate the real-time actions of features in the local environment such as other vehicles that may be pulling onto or off of other roadways.  Additionally, one would be motivated to continuously update the map data for an autonomous vehicle to avoid and prevent accidents between vehicles traveling in a lane or on a road and vehicles entering or exiting said road.  Moreover, one would be motivated to implement continuously updating maps to include further identifying vehicles entering or exiting other roadways as a means to attempt to maintain a steady flow of traffic and to reduce traffic congestion where roadways meet or intersect.  

Regarding claim 8, Lee discloses the method of claim 1, wherein the second bound is identified further based on a location where the lane meets a next intersection.

Tatsubori, in the same field of endeavor additionally teaches wherein the second bound is identified further based on a location where the lane meets a next intersection (Fig. 2 – Driving scenario 200; Fig. 3 – Two-Lane Road 80, Plurality of Vehicles 110, Vehicle 111, Guidance Indicators 120, Stoplight/Traffic Control Device 130, Wall 140, Entrance 150, Driving Scenario 300; [0012], ln. 1-3 (Fig. 2 is a perspective view showing a plurality of guidance indicators on the road surface at the road-related feature of an intersection of two two-lane roads).  Examiner interprets the term “intersection” vaguely to represent generally, a location, or point within a given area.  In Fig. 2, Tatsubori teaches identifying further a next intersection 85 based on the location where the present lane of the two-lane road 80 for which the vehicle 111 is traveling meets said next intersection 85.  Tatsubori a next intersection 85 being a second bound that is identified further based on the location where the present lane of the two lane road 80 for which the vehicle 111 is traveling meets said next intersection 85.  Additionally, Tatsubori depicts a vehicle 111 following a flow of traffic of a lane associated with a feature, the feature being a next intersection 85 and the association being the point at which the one lane of the two-lane road 80 meets the intersection.  From the location where the two lane road meets the intersection, Tatsubori portrays the next intersection 85 to be identified further, in that, for example, other features that exist at the next intersection 85, such as guidance indicators 120, or traffic control devices 130.  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Lee to incorporate a second bound identified further based on a location where the lane meets a next intersection, as taught by Tatsubori.  One is motivated to incorporate the real-time actions of features at locations on the road such as where a lane meets an intersection.  For the safety of each vehicle and any passengers that may occupy the vehicle, one would be motivated to incorporate an updated map of the features existing at an intersection because an intersection is a location with a high chance of vehicle miscalculation and many accident are prone to exist.  Additionally, one would be motivated to continuously update the map data for an autonomous vehicle to include intersections to avoid and prevent roadside accidents between vehicles traveling on a road and vehicles entering, exiting, or traveling through said road.  Moreover, one would be motivated to implement continuously updating maps to include further identifying vehicles coming upon or passing through where a lane meets an intersection or any other cross-road entering or exiting other roadways as a means to attempt to maintain a steady flow of traffic and to reduce traffic congestion and potential collisions where roadway lanes meet or intersect.  

Regarding claim 11, Lee teaches the method of claim 10. However, Lee does not teach wherein the observation includes a lane requirement that a scouting vehicle approach the area at least one lane away from the area.

Tatsubori, in the same field of endeavor, teaches wherein the observation includes a lane requirement that a scouting vehicle approach the area at least one lane away from the area (Fig. 1 – Four-Lane Road 90, Double Yellow Line 95, Driving Scenario 100, Plurality of Vehicles 110; Fig. 2 – Two-Lane Road 80, Intersection 85, Double Yellow Line 95, Plurality of Vehicles 110, Vehicle 111, Driving Scenario 300; Fig. 3 – Two-Lane Road 80, Plurality of Vehicles 110, Vehicle 111, Guidance Indicators 120, Stoplight/Traffic Control Device 130, Wall 140, Entrance 150, Driving Scenario 300; [0036] (Fig. 1 illustrates a driving scenario 100, where a plurality of vehicles 110 are shown driving on a straight section of a four-lane road 90 with two lanes for each direction of traffic separated by a double yellow line 95); [0039] (Fig. 2 illustrates a driving scenario 200, where a plurality of vehicles 110 are shown driving on two two-lane roads…the lanes for each direction of traffic are separated by a double yellow line 95); [0044], ln. 1-7 (Fig. 3 illustrates a driving scenario 300, where a plurality of vehicles 110 are shown driving on two two-lane roads 80, where there is a stoplight 130 and an entry 150 into a parking lot…a vehicle 111 can make decisions regarding making a left or right turn at the wall 140 having the guidance indicators 120, or at the entrance 150 to the parking lot)).  In Figures 1, 2 and 3, Tatsubori teaches a lane requirement that a scouting vehicle approach an area at least one lane away from the area.  In all three figures, Tatsubori discloses various driving scenarios that include a double yellow line 95 to separate the lanes of a two-lane road.  Additionally, in all three figures, Tatsubori recites vehicle 111 traveling on a roadway in the opposite direction of a flow of traffic, represented by a plurality of vehicles 110.  Tatsubori also teaches a double yellow line 95 to delineate the two directions of traffic on two lane road 80, to ensure proper direction for traffic.  Moreover, Tatsubori discloses that the plurality of vehicles 110 are traveling in the direction opposite the flow of traffic are travelling in a lane adjacent to the location of vehicle 111. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Lee to incorporate a lane requirement of Tatsubori that the vehicle approach an area at least one lane away from the area.  One is motivated to incorporate the real-time actions of features at locations on the road as well as areas in the local vicinity, such as the area at least one lane away from the lane for which the autonomous vehicle is traveling.  One would be motivated to capture and incorporate the features in this area because it is likely to contain features that may come into contact with either the lane for which the vehicle is traveling or the vehicle itself.  Additionally, one would be motivated to continuously update the map data for an autonomous vehicle to include the area at least one lane away from the area of the vehicle so as avoid and prevent roadside accidents between vehicles traveling on other roads within the area, in either direction.  Furthermore, one would be motivated to calculate and account for any obstructions created by other road vehicles entering, exiting, or traveling within the area within one lane on any side of the lane for which said vehicle is in.  Moreover, one would be motivated to continuously update maps to maintain a steady flow of traffic and to reduce traffic congestion in that area, by further identifying vehicles coming upon or passing through the areas where a lane meets an intersection or any other cross-road or road where other vehicles are entering or exiting other roadways.  

Regarding claim 12, Lee teaches the method of claim 10. However, Lee does not teach wherein the observation includes a lane requirement that a scouting vehicle approach the area opposite of a flow of traffic of a lane adjacent to the area.

Tatsubori, in the same field of endeavor, teaches wherein the observation includes a lane requirement that a scouting vehicle approach the area opposite of a flow of traffic of a lane adjacent to the area (Fig. 1 – Four-Lane Road 90, Double Yellow Line 95, Driving Scenario 100, Plurality of Vehicles 110; Fig. 2 – Two-Lane Road 80, Intersection 85, Double Yellow Line 95, Plurality of Vehicles 110, Vehicle 111, Driving Scenario 300;  [0036] (Fig. 1 illustrates a driving scenario 100, where a plurality of vehicles 110 are shown driving on a straight section of a four-lane road 90 with two lanes for each direction of traffic separated by a double yellow line 95)).  In Figure 2, Tatsubori discloses a vehicle 111 approaching an intersection 85 with two two-lane roads 80.  Tatsubori recites vehicle 111 traveling in the opposite direction of a flow of traffic, represented by a plurality of vehicles 110.  Tatsubori also teaches a double yellow line 95 to delineate the two directions of traffic on two lane road 80.  Additionally, Tatsubori discloses that the plurality of vehicles 110 traveling in the direction opposite the flow of traffic are travelling in a lane adjacent to the location of vehicle 111. 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Lee to incorporate a lane requirement that the vehicle travel in a direction that is the opposite direction of a plurality of vehicles.  One is motivated to incorporate the real-time actions of features taking place in the lane adjacent to the lane for which the autonomous vehicle is traveling, especially when the flow of traffic in the adjacent lane is in the opposite direction of said vehicle.  In the interest of avoiding collision and harm, one would be motivated to continuously update the map data for the safety of the autonomous vehicle and its potential passengers.  Updating a map continuously would allow for further identification and prevention of potential harm or accidents that may occur from vehicles or objects traveling or located in the adjacent lane.    

Claim 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of  Premawardena (US. 20200104289, herein after Premawardena) and Google  (https://spectrum.ieee.org/how-googles-autonomous-car-passed-the-first-us-state-selfdriving-test, hereinafter Google).

Regarding claim 13, Lee discloses the method of claim 1. However, Lee does not teach wherein generating the scouting objective further includes determining a vehicle configuration for the scouting objective. 

Premawardena, in the same field of endeavor, teaches a vehicle configuration including no passengers in the vehicle. (Fig. 1 – Autonomous Vehicle 100, Autonomous Vehicle System 120; [0043], ln. 1-2 (Fig. 1 shows an example of an autonomous vehicle 100 having autonomous capability); [0044], ln. 1-6 (the term “autonomous capability” refers to a function, feature, or facility that enables a vehicle to be partially or fully operated without real-time human intervention, including without limitation fully autonomous vehicles, highly autonomous vehicles, and conditionally autonomous vehicles”; [0046], ln. 1-4 (as used herein, “vehicle” includes means of transportation of goods or people…a driverless car is an example of a vehicle)).  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Lee to incorporate a vehicle configuration that includes no passengers in the vehicle, as taught by Premawardena.  One is motivated to test this vehicle configuration as well as others because they encapsulate the different levels of vehicle autonomy. When testing updating maps for a vehicle that is autonomous, one would be motivated to test the level of autonomy to be fully autonomous – and therefore, containing no passengers.  Moreover, one would be motivated to see if the vehicle is capable of achieving fully autonomous status or if it in fact would under any circumstance, need to have control restored by a driver/operator.  However, neither Lee nor Premawardena teaches a vehicle configuration where a driver is able to take control of the vehicle.

Additionally, Google, in the same field of endeavor, teaches a vehicle configuration including a test driver who is able to take control of the vehicle (Chris Urmson, now head of Google’s self-driving car project was in the driver’s seat in case anything went wrong…in the backseats were Nevada’s examiners…the Nevada DMV designed the test to assess the self-driving car’s performance in common situations…the examiners would grade Google’s car in every scenario, determining whether it operated fully autonomously, needed some assistance from Urmson, or completely handed control over to Urmson).  Google recites using a vehicle configuration with a test driver to regain control of the vehicle twice during the trip.  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined method of Lee and Premawardena to incorporate the vehicle configuration of Google to include a vehicle configuration including a driver to take control of the vehicle if necessary.  One is motivated to test this vehicle configuration as well as others because they encapsulate the different levels of vehicle autonomy.  When testing updating maps for a vehicle that is autonomous, one would be motivated to test the level of autonomy to be a hybrid status, or partially autonomous – and therefore, containing one or more operators or drivers who are present and able to regain control of the vehicle if necessary.  Moreover, one would be motivated to see if the vehicle is capable of achieving fully autonomous status at all or if it in fact would under any circumstance, need to have control restored by a driver/operator.  
Regarding claim 14, the combination of Lee, Premawardena and Google teach the method of claim 13, including the feature of wherein the vehicle configuration includes no passengers in the vehicle. 

In particular, Premawardena is relied upon to teach wherein the vehicle configuration includes no passengers in the vehicle (Fig. 1 – Autonomous Vehicle 100, Autonomous Vehicle System 120; [0043], ln. 1-2 (Fig. 1 shows an example of an autonomous vehicle 100 having autonomous capability); [0044], ln. 1-6 (the term “autonomous capability” refers to a function, feature, or facility that enables a vehicle to be partially or fully operated without real-time human intervention, including without limitation fully autonomous vehicles, highly autonomous vehicles, and conditionally autonomous vehicles”; [0046], ln. 1-4 (as used herein, “vehicle” includes means of transportation of goods or people…a driverless car is an example of a vehicle)).
Regarding claim 16, the combination of Lee, Premawardena and Google teach the method of claim 13, including the feature of wherein the vehicle configuration includes a test driver who is able to take control of a scouting vehicle. 

In particular, Google  is relied upon to teach wherein the vehicle configuration includes a test driver who is able to take control of a scouting vehicle (Chris Urmson, now head of Google’s self-driving car project was in the driver’s seat in case anything went wrong…in the backseats were Nevada’s examiners…the Nevada DMV designed the test to assess the self-driving car’s performance in common situations…the examiners would grade Google’s car in every scenario, determining whether it operated fully autonomously, needed some assistance from Urmson, or completely handed control over to Urmson).  Google teaches using a test driver capable of taking control of the scouting vehicle.  Google recites using the test driver to regain control of the vehicle twice during the trip. 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Premawardena and Google in further view of Chen et al (US 20200217964, hereinafter Chen).

Regarding claim 15, the combination of Lee, Premawardena, and Google teach the method of claim 13.  However, the combination of Lee, Premawardena, and Google does not teach wherein the vehicle configuration includes that a scouting vehicle has a particular software version.

Chen, in the same field of endeavor, teaches wherein the vehicle configuration includes that a scouting vehicle has a particular software version (the vehicle computing system 120 of that specific autonomous vehicle installs the received vehicle manufacturer adapter 310 and the compute platform adapter 320. The vehicle computing system 120 periodically checks if the online HD map system 110 has an update to the installed vehicle manufacturer adapter 310 and the compute platform adapter 320. If a more recent update is available compared to the version installed on the vehicle, the vehicle computing system 120 requests and receives the latest update and installs it).  Chen recites different versions of software installed on the vehicle computing system which is located on the vehicle.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the combined method of Lee, Premawardena and Google to incorporate a particular software version installed on a vehicle, as taught in Chen.  One would be motivated to include different versions of software on the vehicle in order to test out different functions or capabilities of the vehicle.  Additionally, as electronics, sensors, and controls get outdated, there is a need to update the software, which inherently creates a motivation for updating the software. One would be motivated to create different scenarios for an autonomous vehicle, which may require different versions of software.  Likewise, one may be motivated to test the conditions of an autonomous vehicle in scenarios with different levels of autonomy, such as a fully autonomous scenario – that is not a single person occupy the vehicle. All of these reasons would be motivation to include different versions of software.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ponnuvel et al. (US 20200117565 A1, herein after Ponnuvel) and Finelt et al. (US 2020180612 A1, herein after Finelt) .

Regarding claim 20, Lee teaches the method of claim 18.  However, Lee does not teach further comprising:
tracking the status of the scouting objective; and
when the status of the scouting objective indicates that the scouting objective has not been completed within a pre-determined period of time, flagging the scouting objective for review.

Ponnuvel, in the same field of endeavor, teaches tracking the status of the scouting objective (Fig. CB – Autonomous Vehicle 900, SoC 904, Controller(s) 936; Fig. P. 0102, ln. 1-4 (controller(s) 936, which may include one or more systems on-chips (SoC(s) 904 (Fig. 9C) and/or GPU(s), may provide signals to one or more components and/or systems of the vehicle 900); P. 0104, ln. 1-13 (one or more of the controller(s) 936 may receive inputs…the outputs may include information such as vehicle velocity, speed, time, map data…information about objects and status of objects as perceived by the controller(s) 936, etc.)).  Examiner interprets the term “status” to be very broad.  Ponnuvel teaches the scouting objective to be the continuous collection of information regarding objects that appear within the presence of an autonomous vehicle.  Ponnuvel additionally teaches the ongoing information and status updates of various objects perceived by the autonomous vehicle 700 as tracking the status of the scouting objective.  

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Lee to incorporate the tracking status of Ponnuvel to track the status of the scouting objective as perceived by the map updating apparatus.  One would be motivated to keep track of the status of each scouting objective or scouting vehicle and its performance.  However, neither Lee nor Ponnuvel teaches when the status of the scouting objective indicates that the scouting objective has not been completed within a pre-determined period of time, flagging the scouting objective for review.

Finelt, in the same field of endeavor, teaches when the status of the scouting objective indicates that the scouting objective has not been completed within a pre-determined period of time, flagging the scouting objective for review ([0329] (the vehicles or the server may reconstruct the trajectory of the vehicle by integration of ego motion over time, and this integrated path may be used as a model for the road geometry); [0372] (when processor unit 110 receives images captured…those images may be analyzed by searching for an object at the expected location of a recognized landmark from sparse map 1900…processor unit 110 may review captured images and look for…a shape at a position in the image); [0435] (the disclosed system may be useful in resolving navigational ambiguities and for generating planned trajectories for a host vehicle relative to various other types of road features…for example, the system may rely upon received directional indicator/distance estimate pairs and image analysis to generate planned trajectories in driving situations involving…parking lots, road junctions lacking lane markings, urban roads with obscured road edges, roads with incomplete or lacking lane markings, etc.)).  Examiner interprets the term “pre-determined period of time” to be very broad.  Finelt teaches a vehicle performing navigation for a planned trajectory.  Finelt recites examples where the vehicle will come to driving situations in which it cannot decide what to do and must reanalyze.  This pause in time interrupts the vehicle from completing its route within its pre-determined period of time for completion.  Finelt teaches the system to be notified as a result of the vehicle’s indecision and flagged for the discrepancy.  To correct the discrepancy and proceeding after review, Finelt teaches that either the vehicles or the server reconstruct a new trajectory based on the new updated path.   

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the method of Lee and Ponnuvel to incorporate a method of flagging the scouting objective for review when the scouting objective has not been completed within a pre-determined period of time, as taught in Finelt.  One would be motivated to signal, notify, or flag the scouting objective if that is rendered incomplete or faulted for any reason, after a lapsed amount of time or after failing to complete an objective.  Additionally, one may be motivated to notify or flag the objective if there is a feature or obstruction in the path of a vehicle or objective. For any vehicle performing a scouting objective along a path, one would be motivated to incorporate an error system that notifies of faults, incompletion, or any intervening circumstances that may hinder the vehicle along its path.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L PINKERTON whose telephone number is (571)272-9820. The examiner can normally be reached M-F 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LOUIS PINKERTON/Examiner, Art Unit 3665                                                                                                                                                                                                                                                                                                                                                                                                                /HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665